            Case 1:21-cv-05850-LTS Document 7 Filed 08/02/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YON RENEE WOODSON AWOONOR
RENNER,
                           Plaintiff,                                21-CV-5850 (LTS)
                    -against-
                                                                ORDER OF DISMISSAL
NEW YORK STATE – PEOPLE OF NEW                                 WITH LEAVE TO REPLEAD
YORK, ET AL.,
                           Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this action alleging that Defendants have

violated her rights. By order dated July 16, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below,

the Court dismisses the complaint, but grants Plaintiff thirty days’ leave to replead her claims.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
           Case 1:21-cv-05850-LTS Document 7 Filed 08/02/21 Page 2 of 10




original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff brings this 1,112-page complaint, which includes an additional 43 pages of

exhibits, against 217 defendants, including: the State of New York; New York State Attorney

General Letitia James; the Orange County District Attorney’s Office, Family Court, Supreme

Court, County Surrogate Court; and the Sheriff’s Office; The Children’s Rights Society; the

police departments of Mount Hope, Middletown, Wallkill, New Windsor, and Goshen; the Ulster

County Sheriff’s Department, Public Defender’s Office, and District Attorney’s Office; Chief

Judge of the New York State Court of Appeals Janet DiFiore, and other New York State court

judges; individual police officers; district attorneys and assistant district attorneys; Child

Protective Services workers; officials of the New York State Office of Children and Family


                                                   2
          Case 1:21-cv-05850-LTS Document 7 Filed 08/02/21 Page 3 of 10




Services; psychologists; county and state court employees; doctors, paramedics, and health care

providers.

       The complaint asserts claims arising from events that occurred between 2012 and 2020,

in various New York towns in Orange, Ulster, Rockland, Albany, and Kings counties.

                                           DISCUSSION

A.     Rules 8 and 20 of the Federal Rules of Civil Procedure

       Under Rule 8(a)(2), a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, a complaint’s

statement of claim should not be prolix (lengthy) or contain unnecessary details. See Salahuddin

v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (noting that under Rule 8(a)(2), the statement of claim

“should be short because ‘[u]nnecessary prolixity in a pleading places an unjustified burden on

the court and the party who must respond to it because they are forced to select the relevant

material from a mass of verbiage’”) (citation omitted); Prezzi v. Schelter, 469 F.2d 691, 692 (2d

Cir. 1972) (holding that complaint did not comply with Rule 8 because “it contained a

labyrinthian prolixity of unrelated and vituperative charges that defied comprehension”); see also

The Annuity, Welfare and Apprenticeship Skill Improvement & Safety Funds of the Int’l Union of

Operating Eng’rs Local 15, 15A, 15C & 15D, AFL-CIO v. Tightseal Constr. Inc., No. 17-CV-

3670 (KPF), 2018 WL 3910827, at *12 (S.D.N.Y. Aug. 14, 2018) (“[C]ourts in this Circuit have

dismissed complaints that are unnecessarily long-winded, unclear, or conclusory.”)

       Under Rule 20 of the Federal Rules of Civil Procedure, a plaintiff may not pursue

unrelated claims against multiple defendants. See Fed. R. Civ. P. 20(a)(2) (“Persons . . . may be

joined in one action as defendants if: (A) any right to relief is asserted against them jointly,

severally, or in the alternative with respect to or arising out of the same transaction, occurrence,

or series of transactions or occurrences; and (B) any question of law or fact common to all


                                                  3
          Case 1:21-cv-05850-LTS Document 7 Filed 08/02/21 Page 4 of 10




defendants will arise in the action.”) (emphasis added)); e.g., Peterson v. Regina, 935 F. Supp.

2d 628, 638 (S.D.N.Y. 2013) (“Case law makes clear that ‘[i]n the absence of a connection

between Defendants’ alleged misconduct, the mere allegation that Plaintiff was injured by all

Defendants is not sufficient [by itself] to join unrelated parties as defendants in the same lawsuit

pursuant to Rule 20(a).’”) (alterations in original) (quoting Deskovic v. City of Peekskill, 673 F.

Supp. 2d 154, 167 (S.D.N.Y. 2009)).

       Plaintiff’s 1,112-page complaint fails to include a short and plain statement showing that

she is entitled to relief. Moreover, the complaint does not suggest that any questions of law or

fact are common to the 217 named defendants. The Court therefore dismisses the complaint for

failure to state a claim on which relief may be granted.

       Even if the complaint did comply with Rule 8 and Rule 20, dismissal would be required

because it suffers numerous additional deficiencies, some of which are discussed below.

B.     Judicial Immunity

       The complaint names several judges as defendants, including justices and judges of the

New York State Courts. Judges are absolutely immune from suit for damages for any actions

taken within the scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991).

Generally, “acts arising out of, or related to, individual cases before the judge are considered

judicial in nature.” Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad

faith or malice cannot overcome judicial immunity.” Id. (citations omitted). This is because

“[w]ithout insulation from liability, judges would be subject to harassment and intimidation

. . . .” Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994). In addition, as amended in 1996,

section 1983 provides that “in any action brought against a judicial officer for an act or omission

taken in such officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory

decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983.


                                                  4
          Case 1:21-cv-05850-LTS Document 7 Filed 08/02/21 Page 5 of 10




        Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

Here, Plaintiff appears to be suing judges for actions taken in their judicial capacity.

C.      Prosecutorial Immunity

        Plaintiff also sues prosecutors. Prosecutors are immune from civil suits for damages for

acts committed within the scope of their official duties where the challenged activities are not

investigative in nature but, rather, are “intimately associated with the judicial phase of the

criminal process.” Simon v. City of New York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v.

Pachtman, 424 U.S. 409, 430 (1976)); see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993)

(holding that absolute immunity is analyzed under “functional approach” that “looks to the

nature of the function performed, not the identity of the actor who performed it”). In addition,

prosecutors are absolutely immune from suit for acts that may be administrative obligations but

are “directly connected with the conduct of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344

(2009). Here, Plaintiff’s allegations do not appear to suggest that the prosecutors she sues acted

outside of the scope of their official duties.

D.      Eleventh Amendment Immunity

        The Eleventh Amendment bars Plaintiff’s claims against the State of New York, as well

as her claims against the named state agencies such as the New York State Department of Motor

Vehicles. “[A]s a general rule, state governments may not be sued in federal court unless they

have waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).


                                                  5
          Case 1:21-cv-05850-LTS Document 7 Filed 08/02/21 Page 6 of 10




“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has

not waived its Eleventh Amendment immunity to suit in federal court, and Congress did not

abrogate the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate

Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff therefore may not bring section 1983

claims against the State of New York or its agents and instrumentalities.

E.     Municipal Agencies and Departments

       Plaintiff also sues dozens of municipal agencies or departments, such as police

departments and sheriff’s offices. City agencies or departments do not have the capacity to be

sued under New York law. See Omnipoint Commc’ns, Inc. v. Town of LaGrange, 658 F. Supp.

2d 539, 552 (S.D.N.Y. 2009) (“In New York, agencies of a municipality are not suable

entities.”); Hall v. City of White Plains, 185 F. Supp. 2d 293, 303 (S.D.N.Y. 2002) (“Under New

York law, departments which are merely administrative arms of a municipality do not have a

legal identity separate and apart from the municipality and cannot sue or be sued.”); see also

N.Y. Gen. Mun. Law § 2 (“The term ‘municipal corporation,’ as used in this chapter, includes

only a county, town, city and village.”).

F.     Municipal Liability

       When a plaintiff sues a municipality under section 1983, it is not enough for the plaintiff

to allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654


                                                  6
            Case 1:21-cv-05850-LTS Document 7 Filed 08/02/21 Page 7 of 10




F.3d 324, 333 (2d Cir. 2011). In other words, to state a section 1983 claim against a

municipality, the plaintiff must allege facts showing (1) the existence of a municipal policy,

custom, or practice, and (2) that the policy, custom, or practice caused the violation of the

plaintiff’s constitutional rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012);

Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations

omitted).

G.     Private Prosecution

       Plaintiff also purports to assert claims under federal criminal statutes. Plaintiff cannot

initiate the arrest and prosecution of an individual in this Court because “the decision to

prosecute is solely within the discretion of the prosecutor.” Leeke v. Timmerman, 454 U.S. 83, 87

(1981). Nor can Plaintiff direct prosecuting attorneys to initiate a criminal proceeding against

Defendant, because prosecutors possess discretionary authority to bring criminal actions, and

they are “immune from control or interference by citizen or court.” Conn. Action Now, Inc. v.

Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972).

H.     Private Actors

       Plaintiff sues dozens of private actors. A claim for relief under section 1983 must allege

facts showing that each defendant acted under the color of a state “statute, ordinance, regulation,

custom or usage.” 42 U.S.C. § 1983. Private parties are therefore not generally liable under the

statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v.

Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of

Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States Constitution regulates only the

Government, not private parties.”). Plaintiff therefore may not assert section 1983 claims against

private actors.




                                                 7
          Case 1:21-cv-05850-LTS Document 7 Filed 08/02/21 Page 8 of 10




I.      Request for Counsel

        Plaintiff also submits an application for the Court to request pro bono counsel. (ECF 3.)

The factors to be considered in ruling on an indigent litigant’s request for counsel include the

merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts

and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172

(2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits

are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because the

Court dismisses the complaint, but grants Plaintiff leave to replead her claims, the Court denies

Plaintiff’s motion for the Court to request counsel without prejudice to renewal at a later date.

J.      Leave to Replead

        Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). The Court is doubtful that Plaintiff can

cure the deficiencies in the complaint, but in an abundance of caution, the Court grants Plaintiff

thirty days’ leave to replead her claims. The amended complaint must contain a short and plain

statement showing that she is entitled to relief and may not include unrelated claims against

multiple defendants. The Court strongly encourages Plaintiff to limit the amended complaint to

20 pages and to bear in mind the legal principles explained above in deciding which defendant or

defendants to name in the amended complaint.


                                                   8
           Case 1:21-cv-05850-LTS Document 7 Filed 08/02/21 Page 9 of 10




        Plaintiff must provide a short and plain statement of the relevant facts supporting each

claim against each defendant. If Plaintiff has an address for any named defendant, Plaintiff must

provide it. Plaintiff should include all of the information in the amended complaint that Plaintiff

wants the Court to consider in deciding whether the amended complaint states a claim for relief.

That information should include:

        a) the names and titles of all relevant people;

        b) a description of all relevant events, including what each defendant did or failed to do,
           the approximate date and time of each event, and the general location where each
           event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
           relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated her

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

                                          CONCLUSION

        The Court dismisses the complaint for failure to state a claim on which relief may be

granted. 28 U.S.C. § 1915(e)(2)(B)(ii). The Court grants Plaintiff thirty days’ leave to replead

her claims in an amended complaint that complies with the standards set forth above. The Clerk

of Court is instructed to hold this matter open on the docket until a civil judgment is entered.

        The Court denies Plaintiff’s request for preliminary injunctive relief (ECF 4) as moot.




                                                  9
          Case 1:21-cv-05850-LTS Document 7 Filed 08/02/21 Page 10 of 10




         The Court also denies Plaintiff’s application for the Court to request pro bono counsel

(ECF 3) without prejudice to renewal at a later date.

         The Clerk of Court is directed to transmit a copy of this order to Plaintiff. Plaintiff has

consented to receive electronic service of notices and documents in this action. (ECF 6.)

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     August 2, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                   10
